Citation Nr: 0029388	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-06 494 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for outpatient treatment purposes.  

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling. 

4.  Entitlement to an increased evaluation for arthritis of 
the dorsal spine, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for arthritis of 
the left hip, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for arthritis of 
the right hip, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for arthritis of 
the left wrist, currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased evaluation for arthritis of 
the right wrist, currently evaluated as 10 percent disabling.  

9.  Entitlement to a total compensation rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho. 


FINDINGS OF FACT

1.  There is no medical evidence of inservice dental trauma 
or of a compensable dental disorder.  

2.  The veteran's service-connected arthritis of the cervical 
spine is not productive of more than moderate limitation of 
motion.  

3.  The veteran's service-connected arthritis of the lumbar 
spine is not productive of more than moderate limitation of 
motion. 

4.  The veteran's service-connected arthritis of the dorsal 
spine is not productive of more than moderate limitation of 
motion. 

5.  The veteran's service-connected left wrist disorder is 
symptomatic and productive of limitation of motion but it is 
not manifested by ankylosis.

6.  The veteran's service-connected arthritis of the right 
wrist is symptomatic and productive of limitation of motion 
but it is not manifested by ankylosis.

7.  The veteran's service-connected arthritis of the left hip 
results in complaints of pain, but does not result in 
limitation of flexion to less than 45 degrees or limitation 
of abduction approximating loss of motion beyond 10 degrees.

8.  The veteran's service-connected arthritis of the right 
hip results in complaints of pain, but does not result in 
limitation of flexion approximating limitation to 30 degrees 
or limitation of abduction approximating loss of motion 
beyond 10 degrees.

9.  Service connection is currently in effect for arthritis 
of the cervical spine, rated 20 percent, arthritis of the 
dorsal spine, rated 10 percent; arthritis of the lumbar 
spine, rated 20 percent; arthritis of the hips, with each hip 
rated 10 percent; and arthritis of the wrists, with each 
wrist rated 10 percent; the combined service-connected rating 
is 60 percent.

10.  The veteran has a high school education and one year of 
college; he has employment experience as a painter and in 
hospital management; he claims that he was last employed in 
1968.

11.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for a dental condition for outpatient 
treatment purposes is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.381, 4.149, 17.161 
(2000).

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the cervical arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5290 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the dorsal spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5291 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5251-5253 (2000).

6.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251-5253 
(2000).

7.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5214-5215 
(2000).

8.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 459, 4.71a, Diagnostic Code 5003, 5214-5215 
(2000).

9.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Dental

The veteran contends that dental treatment he received after 
service was necessitated by pyorrhea and Vincent's disease 
that he maintains had their onset in service.  He further 
asserts that his gum disease became so severe that it 
required extraction of all his teeth.  He also alleges in an 
October 1997 claim that he has continued to experience 
problems with his dental condition, which has led to other 
medical problems.  He, therefore, contends that service 
connection is warranted for a dental condition for treatment 
purposes.  

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed. Reg. 30392 (1999).  The United States Court of Appeals 
for Veterans Claims has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).
Although the structure and organization of the regulations 
are slightly altered as a result of the changes in question, 
the substance of the regulations, for purposes of analysis, 
remains the same.  The outcome in this case, therefore, 
remains the same, irrespective of whether one applies those 
regulations in effect as of June 8, 1999 or those in effect 
immediately prior to that date.  

Treatable or carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2000); 
38 C.F.R. § 4.149 (2000).  Therefore, the Board construes the 
veteran's claim for service connection for periodontal 
disease and tooth extractions as a claim for service 
connection for treatment purposes.  

On October 30, 2000, the President signed into law Public Law 
No. 106-398 on October 30, 2000, which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Under the revised provisions of 38 U.S.C.A. 
§ 5107(a), VA is required to assist a claimant in developing 
all facts pertinent to a claim for VA benefits.  VA shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  However, VA 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in establishment of entitlement.  In this case, the Board 
finds that a dental examination of the veteran is not 
required to comply with VA's duty to assist the veteran, 
because there is no reasonable possibility that such an 
examination would produce any evidence supporting the 
veteran's claim of service connection for a dental condition 
for outpatient treatment purposes.     

Treatment is available for various classes of individuals 
including (1) those having a service-connected compensable 
dental disability or condition (Class I), (2) those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service prior to October 
1981 who applied for treatment within one year after 
discharge (Class II), and (3) those having a service-
connected noncompensable dental condition or disability 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(a), (c).  Although other classes also 
exist, they are inapplicable to the veteran's claim.

Service-connection is available for periodontal disease and 
tooth extractions, but they are not conditions which are 
compensable.  Under the regulations in effect prior to the 
regulatory changes of June 8, 1999, "[l]oss of teeth can be 
compensably service connected only if such loss is, inter 
alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity."  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995)(quoting 38 C.F.R. § 4.150 (1994) 
and citing also 38 C.F.R. § 4.149 (1994)).  Although the 
language of 38 C.F.R. § 4.149 quoted by the United States 
Court of Appeals for Veterans Claims (Court) in Woodson has 
since been deleted from the regulations, the principle 
therein articulated remains intact and is embraced by what is 
now 38 C.F.R. § 3.381 (2000) and by the rating criteria for 
dental conditions, which do not identify a compensable rating 
for extraction of teeth or for periodontal disease.  Without 
evidence of a compensable disorder, Class I treatment is not 
available.  

Entitlement to treatment was established in February 1946 and 
treatment subsequent thereto apparently was provided.  Class 
II treatment is available on a one-time basis only, and 
additional treatment under that provision is not available.  
Furthermore, the veteran's current claim was filed many years 
after his separation from service, and, therefore, cannot 
give rise to entitlement to Class II treatment.  

The veteran's only remaining basis for seeking treatment for 
the dental condition from which he claims to suffer resides 
in Class II(a) treatment, pertaining to conditions resulting 
from trauma in service.  However, the veteran does not allege 
the existence of trauma in service.  Furthermore, service 
medical records, which reflect that the veteran was missing a 
number of teeth and was described as having "poor teeth" at 
the time of a July 1942 entrance examination, do not document 
dental trauma in service.  The Board observe that under 
38 C.F.R. § 17.161 (c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extractions.  See 
VAOPGCPREC 5-97, Fed. Reg. 15,566 (1997).  
Although the veteran contends that other disorders are 
related to tooth extraction necessitated by gum disease that 
had its onset in service, he does not identify the disorders 
ostensibly attributable to his tooth extraction, and there is 
no medical evidence linking a current disorder to either gum 
disease or prior tooth extractions, let alone medical 
evidence linking gum disease or tooth extractions to service.  
Without medical evidence of a compensable disorder and 
without so much as an allegation of trauma in service, 
service connection is not warranted.  See Woodson, 8 Vet. 
App. at 354-55.   

In summary, regulation bars compensation for periodontal 
disease and replaceable missing teeth.  38 C.F.R. § 3.381(a) 
(2000), 38 C.F.R. § 4.149 (2000).  Under such circumstances, 
a claim for service connection for periodontal disease, for 
compensation purposes, must be denied.  38 U.S.C.A. § 
5107(a); Woodson, supra.

The claim for service connection for periodontal disease for 
VA dental treatment purposes is implausible because, even if 
the condition were service connected, it would not lead to 
treatment eligibility under any category.  Id.  As noted, 
periodontal disease and replaceable missing teeth are 
considered noncompensable, and thus there would be no Class I 
eligibility; the time for one-time Class II treatment has 
expired; it is not shown that periodontal disease is due to a 
combat wound or other service trauma, as required for Class 
II(a) treatment; and it is neither claimed nor shown that 
service connected status for the condition would lead to 
dental treatment eligibility under any other category of the 
law.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

II.  Increases Evaluations

The veteran seeks increased evaluations arthritis of the 
cervical spine, evaluated as 20 percent disabling under 
diagnostic code 5290, arthritis of the dorsal spine, 
evaluated as 10 percent disabling under diagnostic code 5291, 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling under diagnostic code 5292, arthritis of the left 
wrist evaluated as 10 percent disabling under diagnostic code 
5003, arthritis of the right wrist, evaluated as 10 percent 
disabling under diagnostic code 5003, arthritis of the left 
hip, evaluated as 10 percent disabling under diagnostic code 
5003, and arthritis of the right hip, evaluated as 10 percent 
disabling under diagnostic code 5003 and under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of motion of the cervical spine warrants a 20 
percent evaluation if moderate and a 30 percent evaluation if 
severe.  Limitation of motion of the dorsal spine warrants a 
10 percent evaluation if moderate or severe.  An evaluation 
in excess of 10 percent is not available for limitation of 
motion of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291.  Limitation of motion of the lumbar spine warrants 
a 20 percent evaluation if moderate and a 40 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

In addition limitation of motion of the wrist warrants a 10 
percent evaluation, if dorsiflexion is limited to 15 degrees 
or if palmar flexion is limited to having the hand in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A higher evaluation of 20 degrees 

Limitation of extension of the thigh warrants a 10 percent 
evaluation, if extension is limited to 5 degrees.  A higher 
evaluation for limitation of extension in not available.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Impairment of the 
thigh warrants a 10 percent evaluation if there is limitation 
of rotation such that one cannot toe-out more than 15 degrees 
or if there is limitation of adduction such that one cannot 
cross the legs.  A 20 percent evaluation for impairment of 
the thigh contemplates limitation of abduction such that 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Limitation of flexion of the thigh 
warrants a 10 percent evaluation if limited to 45 degrees and 
a 20 percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Board observes that, the VA's regulations, under 
38 C.F.R. § 4.40 and 4.45, recognize that functional loss of 
a joint may result from pain on motion or use, when supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

The veteran underwent a VA examination in December 1997.  He 
complained in that examination of pain in his various joints.  
With respect to the cervical spine, the veteran complained of 
a throbbing pain, he characterized as intermittent, adding 
that weather changes affected his disability.  He was, 
however, unable to relate factors that would decrease his 
symptoms.  With respect to the dorsal spine, the veteran 
complained of an intermittent sharp pain in the middle of the 
back.  He was unable to relate factors that increased or 
decreased his symptoms.  With regard to his lumbar spine, the 
veteran complained of severe, intermittent pain, indicating 
that his pain increased with prolonged positions.  The 
veteran, however, did not know what these positions were and 
added that weather changes increased his symptoms, as well.  
The veteran also added that his symptom were decreased by 
sitting in a straight back chair.  The veteran also 
complained of sharp pain in his left hip, increased by 
activities such as standing, sitting, or walking, and 
decreased by using a cane or walker.  He indicated that he 
did not experience sufficient trouble with the right hip to 
worry about it.  With regard to the left wrist, the veteran 
complained of an intermittent nagging pain that increased 
with weather changes, especially cold, damp weather and that 
were decreased by emersion in hot water.  With regard to the 
right wrist, the veteran similarly complained of 
intermittent, nagging pain, increased by weather.  He 
indicated that the pain would decrease by cessation of 
activity.  

Physical examination revealed normal curvature of the spine.  
The veteran had some tenderness over the lumbosacral spine 
area on palpation and percussion.  There was no 
costovertebral angle tenderness.  Straight leg raised from 0 
to 90 degrees bilaterally without discomfort, including upon 
dorsiflexion of both feet.  The back was able to flex from 0 
to 90 degrees, with a smooth recovery, fingertips being 22 
centimeters from the floor.  Extension was present to 20 
degrees without discomfort, lateral bending was present to 30 
degrees on both sides without discomfort, and rotation was 
present on both sides without discomfort.  Evaluation of the 
thoracic spine revealed no joint line tenderness on palpation 
or percussion.  
According to the examiner, the veteran had normal range of 
motion of the neck, spine and major joints of the upper and 
lower extremities.  Examination of the wrists revealed no 
joint line tenderness, erythema or effusion.  Range of motion 
in the right wrist consisted of palmar flexion from 0 to 68 
degrees, dorsiflexion from 0 to 70 degrees, ulnar deviation 
from 0 to 35 degrees, and radial deviation from 0 to 25 
degrees.  Range of motion in the left wrist consisted of 
palmar flexion from 0 to 74 degrees, dorsiflexion from 0 to 
50 degrees, ulnar deviation from 0 to 35 degrees, and radial 
deviation from 0 to 25 degrees. 

X-ray examinations in December 1997 confirmed degenerative 
joint disease in the thoracic and lumbar spine, hips, and 
right wrist.  Degenerative disc disease was also noted in the 
cervical spine and lumbosacral spine. 

Examination of the hips revealed no joint tenderness on deep 
palpation.  Range of motion in both hips was from 0 to 90 
degrees, with the knee straight, and 0 to 110 degrees with 
the knee flexed.  The hips also demonstrated abduction from 0 
to 40 degrees, adduction from 0 to 25 degrees, and external 
rotation from 0 to 25 degrees.  Internal rotation was present 
from 0 to 50 degrees in the right hip and 0 to 10 degrees in 
the left hip.  

The veteran's arthritis of the left wrist and right wrist 
disorder result in subjective complaints of pain, but there 
is definite motion present for both wrists; there is no 
medical evidence of ankylosis of either joint.  The veteran's 
arthritis similarly results in subjective complaints of pain, 
at least with respect to the left hip, and there is medical 
evidence of considerable limitation of internal rotation of 
the left hip, but nether hip disability is manifested by 
limitation of flexion approximating limitation to 30 degrees 
or limitation of abduction approximating loss of motion 
beyond 10 degrees.  

The most recent VA compensation examination revealed limited 
or no objective indicators of pain with use or motion of the 
back; the examiner indicated motion was smooth, with no 
apparent pain in the spine or wrists, other than some 
discomfort in the lumbosacral area on palpation.  The 
veteran's complaints, moreover, were largely vague, and 
contemporaneous treatment records do not reflect findings 
suggestive of a disability more significant than that 
revealed during examination.  Given the limited objective 
indicators of additional loss of function resulting from 
factors such as pain and fatigability, therefore, the veteran 
is  adequately compensated for his disabilities by the 
current evaluations.  Under the circumstances, higher 
evaluations are not warranted.  

The evidence before the Board does not warrant a higher 
evaluation for the veteran's various disabilities.  The 
examiner characterized range of motion of the neck, spine and 
major joints of the upper and lower extremities as normal.  
Even considering the veteran's complaints of pain and the 
holding of DeLuca, the veteran's arthritis of the cervical, 
dorsal, and lumbar spine is not productive of more than 
moderate limitation of motion of the cervical or 
thoracolumbar spine.  On this latter point, the Board finds 
that there is no objective medical evidence to show that 
pain, weakness, fatigue, incoordination, or any other 
clinical finding results in additional limitation of motion 
of any of the joints in question to a degree that would 
support a rating in excess of those already in effect.  
Service connection is not in effect for a vertebral fracture; 
therefore, 38 C.F.R. § 4.71a, Code 5285 is not applicable.  
Service connection is also not in effect for disc disease; 
therefore, diagnostic code 5293 is not applicable.
As the preponderance of the evidence is against the veteran's 
claims for increased ratings, the benefit-of-the-doubt rule 
is inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 90 (1990).

III.  Individual Unemployability

In order to establish a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment which prevents the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

The veteran's service-connected disabilities consist 
exclusively of those addressed above.  The combined 
evaluation for the veteran's disabilities is 60 percent, and, 
as explained, the veteran's disabilities are properly 
evaluated.  The veteran's ratings do not warrant a total 
disability rating under 38 C.F.R. § 4.16(b), and the evidence 
before the Board does not suggest factors that would warrant 
departure from the schedular criteria or otherwise suggest 
that the veteran is rendered unemployable by his 
disabilities.  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The medical evidence of record reflects significant 
nonservice-connected disorders, to include chronic 
obstructive pulmonary disease, lung cancer, and glaucoma.  
Advancing age and impairment from nonservice-connected 
disorders may not be considered in support of the claim for a 
total compensation rating based on individual 
unemployability.  38 C.F.R. § 4.19.

The veteran's education includes one year of college, and he 
has post-service employment experience as a painter and in 
hospital management.  (See VA Form 21-8940, submitted by the 
veteran and received by the RO October 1997.)  He claims that 
he last worked in 1968.  There is no medical evidence to show 
that the veteran stopped working due solely to his service-
connected disabilities.  The veteran indicated upon a VA 
examination in December 1967 that he would have to quit work 
as a painter because of his disabilities, to include back and 
(nonservice-connected) shoulder disorders.  Upon VA 
examination in March 1969, it was noted that the veteran was 
laid off after having blackouts and falling off a scaffold.  
Thus, it is apparent that he stopped working as a painter 
primarily due to nonservice-connected disabilities.  The 
medical records as a whole do not demonstrate that the 
veteran is incapable of performing his previous work in 
management or other forms of similar work (for which he is 
qualified be his employment experience and education which 
includes a year of college) due solely to his service-
connected conditions.  

While the veteran's service-connected disabilities may limit 
him from some forms of work, they do not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  The high 
combined 60 percent compensation rating currently assigned 
for his service-connected conditions is recognition that such 
conditions would make it difficult to perform some forms of 
work, yet the evidence fails to show that service-connected 
conditions prevent him from performing the physical and 
mental acts required for employment for which he is 
qualified.  There are no unusual factors which might make his 
case different from similarly rated veterans.  Van Hoose, 
supra.  

In sum, the veteran's service-connected disabilities do not 
prevent gainful employment, and the criteria for a total 
rating based upon individual unemployability due to service-
connected disabilities are not met.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a dental condition for 
outpatient treatment purposes is denied.  

Entitlement to a rating in excess of 20 percent for arthritis 
of the cervical spine is denied.  

Entitlement to a rating in excess of 20 percent for arthritis 
of the lumbar spine is denied. 

Entitlement to a rating in excess of 10 percent for arthritis 
of the dorsal spine is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left hip is denied. 

Entitlement to a rating in excess of 10 percent for arthritis 
of the right hip is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left wrist is denied. 

Entitlement to a rating in excess of 10 percent for arthritis 
of the right wrist is denied.  

Entitlement to a total compensation rating based upon 
individual unemployability is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


